UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of For the quarterly period ended September 30, 2008 Commission File No. 1-2921 PANHANDLE EASTERN PIPE LINE COMPANY, LP (Exact name of registrant as specified in its charter) Delaware 44-0382470 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5444 Westheimer Road 77056-5306 Houston, Texas (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code:(713) 989-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesPNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filer Non-accelerated filer P(Do not check if smaller reporting company)Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). YesNo P Panhandle Eastern Pipe Line, LP meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format.Item 2 of Part I has been reduced and Item 3 of Part I and Items 2, 3 and 4 of Part II have been omitted in accordance with Instruction H. PANHANDLE EASTERN PIPE LINE COMPANY, LP FORM 10-Q September 30, 2008 Table of Contents PART I. FINANCIAL INFORMATION: Page(s) Glossary 2 ITEM 1. Financial Statements (Unaudited): Condensed consolidated statement of operations. 3 Condensed consolidated balance sheet. 4-5 Condensed consolidated statement of cash flows. 6 Condensed consolidated statement of partners’ capital and comprehensive income. 7 Notes to condensed consolidated financial statements. 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 20 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 25 ITEM 4. Controls and Procedures. 25 PART II. OTHER INFORMATION: ITEM 1. Legal Proceedings. 26 ITEM 1A.Risk Factors. 26 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds. 27 ITEM 3.Defaults Upon Senior Securities. 27 ITEM 4.Submission of Matters to a Vote of Security Holders. 27 ITEM 5.Other Information. 27 ITEM 6. Exhibits. 27 SIGNATURES 29 1 Table of Contents GLOSSARY The abbreviations, acronyms and industry terminology used in this quarterly report on Form 10-Q are defined as follows: Bcf Billion cubic feet Bcf/d Billion cubic feet per day CFO Chief Financial Officer COO Chief Operating Officer EITR Effective income tax rate EPA Environmental Protection Agency Exchange ActSecurities Exchange Act of 1934, as amended FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAPGenerally Accepted Accounting Principles IEPA Illinois Environmental Protection Agency IPCBIllinois Pollution Control Board KDHE Kansas Department of Health and Environment LNG Liquefied Natural Gas LNG HoldingsTrunkline LNG Holdings, LLC Panhandle PEPL and its subsidiaries PCBs Polychlorinate biphenyls PEPL Panhandle Eastern Pipe Line Company, LP Sea Robin Sea Robin Pipeline Company, LLC SEC Securities Exchange Commission Southern UnionSouthern Union Company and its subsidiaries Southwest Gas StoragePan Gas Storage, LLC (d.b.a. Southwest Gas) SPCC Spill Prevention Control and Countermeasure Tbtu Trillion British thermal units The CompanyPEPL and its subsidiaries Trunkline Trunkline Gas Company, LLC Trunkline LNGTrunkline LNG Company, LLC 2 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (In thousands) Operating revenue Transportation and storage of natural gas $ 139,189 $ 122,340 $ 427,293 $ 376,752 LNG terminalling revenue 31,882 34,034 93,663 104,155 Other revenue 2,329 2,589 7,828 8,792 Total operating revenue 173,400 158,963 528,784 489,699 Operating expenses Operation, maintenance and general 72,857 65,905 196,210 186,759 Depreciation and amortization 26,133 21,863 76,885 63,634 Taxes, other than on income 8,225 7,340 24,418 22,436 Total operating expenses 107,215 95,108 297,513 272,829 Operating income 66,185 63,855 231,271 216,870 Other income (expense) Interest expense, net (23,804 ) (19,492 ) (66,089 ) (62,979 ) Other, net 7,033 9,258 20,558 31,055 Total other income (expense) (16,771 ) (10,234 ) (45,531 ) (31,924 ) Earnings before income taxes 49,414 53,621 185,740 184,946 Income taxes 19,424 20,961 72,597 72,186 Net earnings $ 29,990 $ 32,660 $ 113,143 $ 112,760 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) September 30, 2008 December 31, 2007 Assets (In thousands) Current assets Cash and cash equivalents $ 24 $ 320 Accounts receivable, billed and unbilled, less allowances of $1,161 and $1,163 respectively 64,564 68,219 Accounts receivable - related parties (Note 4) 8,658 12,067 Gas imbalances - receivable 185,700 104,124 System gas and operating supplies (Note 3) 154,472 180,801 Note receivable - CrossCountry Citrus (Note 4) - 9,831 Other 25,407 19,865 Total current assets 438,825 395,227 Property, plant and equipment Plant in service 3,159,647 2,830,068 Construction work-in-progress 375,987 355,695 3,535,634 3,185,763 Less accumulated depreciation and amortization 370,590 290,465 Net property, plant and equipment 3,165,044 2,895,298 Note receivable - Southern Union (Note 4) 129,255 221,655 Note receivable - CrossCountry Citrus (Note 4) 392,391 402,389 Non-current system gas (Note 3) 15,542 18,947 Other 18,971 16,686 Total assets $ 4,160,028 $ 3,950,202 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) September 30, 2008 December 31, 2007 (In thousands) Partners' Capital Partners' capital $ 1,305,290 $ 1,192,147 Accumulated other comprehensive income (loss) (6,865 ) 1,636 Tax sharing note receivable - Southern Union (Note 4) (9,442 ) (12,704 ) Total partners' capital 1,288,983 1,181,079 Long-term debt (Note 5) 1,874,752 1,581,061 Total capitalization 3,163,735 2,762,140 Current liabilities Current portion of long-term debt (Note 5) 60,888 309,680 Accounts payable 11,804 21,114 Accounts payable - related parties (Note 4) 43,803 56,706 Gas imbalances - payable 314,059 271,450 Accrued taxes 22,935 14,501 Accrued interest 22,559 20,304 Capital accruals 65,093 97,662 Other 75,726 54,043 Total current liabilities 616,867 845,460 Deferred income taxes, net 282,448 256,448 Other 96,978 86,154 Commitments and contingencies (Note 8) Total partners' capital and liabilities $ 4,160,028 $ 3,950,202 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2008 2007 (In thousands) Cash flows provided by (used in) operating activities: Net earnings $ 113,143 $ 112,760 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 76,885 63,634 Deferred income taxes 36,464 17,559 Other 4,130 (4,255 ) Changes in operating assets and liabilities 22,884 48,881 Net cash flows provided by operating activities 253,506 238,579 Cash flows provided by (used in) investing activities: Net decrease (increase) in note receivable - Southern Union 92,400 85,150 Net decrease in income taxes payable - related parties (5,842 ) - Decrease in note receivable - CrossCountry Citrus 19,829 37,691 Additions to property, plant and equipment (393,711 ) (315,134 ) Other (2,723 ) 1,536 Net cash flows used in investing activities (290,047 ) (190,757 ) Cash flows provided by (used in) financing activities: Decrease in book overdraft (7,874 ) (6,990 ) Issuance of long-term debt 400,000 455,000 Repayment of debt (351,829 ) (493,316 ) Issuance costs of debt (2,912 ) (2,363 ) Other (1,140 ) - Net cash flows provided by (used in) financing activities 36,245 (47,669 ) Change in cash and cash equivalents (296 ) 153 Cash and cash equivalents at beginning of period 320 531 Cash and cash equivalents at end of period $ 24 $ 684 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP CONDENSED CONSOLIDATED STATEMENT OF PARTNERS’ CAPITAL AND COMPREHENSIVE INCOME (UNAUDITED) Partners' Capital Accumulated Other Comprehensive Income (Loss) Tax Sharing Note Receivable-Southern Union Total (In thousands) Balance December 31, 2007 $ 1,192,147 $ 1,636 $ (12,704 ) $ 1,181,079 Tax sharing receivable - Southern Union - - 3,262 3,262 Comprehensive income: Net earnings 113,143 - - 113,143 Net change in other comprehensive loss (Note 6) - (8,501 ) - (8,501 ) Comprehensive income 104,642 Balance September 30, 2008 $ 1,305,290 $ (6,865 ) $ (9,442 ) $ 1,288,983 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The accompanying unaudited interim condensed consolidated financial statements of PEPL, a Delaware limited partnership, and its subsidiaries have been prepared pursuant to the rules and regulations of the SEC for quarterly reports on Form 10-Q.These statements do not include all of the information and note disclosures required by GAAP, and should be read in conjunction with Panhandle’s financial statements and notes thereto for the year ended December 31, 2007, which are included in Panhandle’s Form 10-K filed with the SEC.The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with GAAP and reflect adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim period.The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.Due to the seasonal nature of the Company’s operations, the results of operations and cash flows for any interim period are not necessarily indicative of the results that may be expected for the full year. The Company does not currently apply FASB Statement No. 71 “Accounting for the Effects of Certain Types of Regulation” (Statement No. 71).In 1999, the Company discontinued application of Statement No. 71 primarily due to the level of discounting from tariff rates and its inability to pass through and recover all costs.The accounting required by the statement differs from the accounting required for businesses that do not apply its provisions.Transactions that are generally recorded differently as a result of applying regulatory accounting requirements include, among others, recognition of regulatory assets, capitalization of an equity component on regulated capital projects and depreciation on assets. 1.Description of Business Panhandle is primarily engaged in the interstate transportation and storage of natural gas and also provides LNG terminalling and regasification services.The Company is subject to the rules and regulations of the FERC.The Company’s entities include the following: · PEPL, an indirect wholly-owned subsidiary of Southern Union Company; · Trunkline, a direct wholly-owned subsidiary of PEPL; · Sea Robin, an indirect wholly-owned subsidiary of PEPL; · LNG Holdings, an indirect wholly-owned subsidiary of PEPL; · Trunkline LNG, a direct wholly-owned subsidiary of LNG Holdings; and · Southwest Gas Storage, a direct wholly-owned subsidiary of PEPL. The Company’s pipeline assets include approximately 10,000 miles of interstate pipelines that transport natural gas from the Gulf of Mexico, South Texas and the panhandle regions of Texas and Oklahoma to major U.S. markets in the Midwest and Great Lakes region.The pipelines have a combined peak day delivery capacity of 5.5 Bcf/d and approximately 68 Bcf of owned underground storage capacity.Trunkline LNG, located on Louisiana's Gulf Coast, operates one of the largest LNG import terminals in North America, based on current send out capacity, and has 9.0 Bcf of above ground LNG storage capacity. Southern Union Panhandle, LLC, a direct wholly-owned subsidiary of Southern Union Company, serves as the general partner of PEPL and owns a one percent general partnership interest in PEPL.Southern Union Company owns a ninety-nine percent limited partnership interest in PEPL. 2.New Accounting Principles Accounting Principles Recently Adopted. FASB Statement No. 157, “Fair Value Measurements” (Statement No. 157): Issued by the FASB in September 2006, this Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. Where applicable, this Statement simplifies and codifies related guidance within GAAP. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. In February 2008, the FASB released a FASB Staff Position (FSP FAS 157-2, “Effective Date of FASB Statement No. 157”), which delays the effective date of this Statement for all non-financial assets and non-financial liabilities, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually), to fiscal years beginning after November 15, 2008. The Company’s major categories of non-financial assets and non-financial liabilities 8 Table of Contents PANHANDLE EASTERN PIPE LINE COMPANY, LP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) that are recognized or disclosed at fair value for which, in accordance with FSP FAS 157-2, the Company has not applied the provisions of Statement No. 157 as of January 1, 2008 are (i) fair value calculations associated with annual or periodic impairment tests, and (ii) asset retirement obligations measured at fair value upon initial recognition or upon certain remeasurement events under FASB Statement No. 143, “Accounting for Asset Retirement Obligations”.The partial adoption on January 1, 2008 of this Statement for financial assets and liabilities did not have a material impact on the Company’s consolidated financial statements. See Note 9 – Fair Value Measurement for more information.In October 2008, the FASB issued FASB Staff Position FSP FAS 157-3, “Determining the Fair Value of a Financial Asset When the Market for that Asset is Not Active” (FSP FAS 157-3).FSP FAS 157-3 provides clarifying guidance with respect to the application of Statement No. 157 in determining the fair value of a financial asset when the market for that asset is not active.FSP FAS 157-3 was effective upon its issuance.The application of FSP FAS 157-3 did not have a material impact on the Company’s consolidated financial statements. FASB Statement
